Citation Nr: 1024953	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  04-31 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for status post laryngectomy 
due to carcinoma of the larynx, claimed as due to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel




INTRODUCTION

The Veteran had active military service from June 1963 to March 
1968.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In November 2007, the Board remanded this matter for additional 
development. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The Veteran did not have active service in the Republic of 
Vietnam; therefore there is no presumption of exposure to 
herbicide agents, including Agent Orange.

3.  There is no objective evidence that the Veteran was 
personally exposed to herbicide agents, including Agent Orange 
while serving in Guantanamo Bay, Cuba, and/or Vieques, Puerto 
Rico, or that the Veteran consumed contaminated drinking water 
while stationed at Camp Lejeune, North Carolina.

4.  There is no competent evidence linking status post 
laryngectomy due to carcinoma of the larynx, diagnosed many years 
post-service, to the Veteran's military service.    


CONCLUSION OF LAW

The criteria for service connection for status post laryngectomy 
due to carcinoma of the larynx, claimed as due to herbicide 
exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, October 2003, February 2005, and December 2007 
letters provided notice to the Veteran of the evidence and 
information needed to substantiate his claim for service 
connection on appeal.  These letters also informed the Veteran of 
what information and evidence must be submitted by the Veteran, 
and what information and evidence would be obtained by VA.  The 
letters further requested that the Veteran submit any additional 
information or evidence in his possession that pertained to his 
claim.  The December 2007 letter provided the Veteran with  
information regarding disability ratings and effective dates 
consistent with Dingess/Hartman.  After issuance of the above 
letters, and proving the Veteran and his representative 
additional opportunity to respond, the RO readjudicated the issue 
on appeal in an April 2010 SSOC.  Hence, the Veteran is not shown 
to be prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the SOC or SSOC, is 
sufficient to cure a timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment and personnel records, unit records, VA medical 
records, private medical records, correspondence from JSRRC, 
buddy statements, and articles submitted by the Veteran.  Also of 
record and considered in connection with the appeal are various 
written statements provided by the Veteran as well as by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been considered 
and satisfied. Through various notices of the RO, the appellant 
has been notified and made aware of the evidence needed to 
substantiate the claims herein decided, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with any 
claim(s).  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the appellant or 
to have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture. See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a determination requires 
a finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. § 
3.303(d).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent Orange) 
for all Veterans who served in Vietnam during the Vietnam Era.  
See 38 U.S.C.A. § 1116(f) (West 2002) and 38 C.F.R. § 
3.307(a)(6)(iii) (2009). 

If a Veteran was exposed to a herbicide agent during active 
service, the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also satisfied: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as Type II 
or adult-onset diabetes mellitus), Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea) and 
soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  VA 
has determined that there is no positive association between 
exposure to herbicides and any other condition for which it has 
not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the presumption, service connection for a 
disability claimed as due to exposure to Agent Orange may be 
established by showing that a disorder resulting in disability or 
death was in fact causally linked to such exposure.  See Brock v. 
Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 
1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 
1116 and 38 C.F.R. § 3.303.

The medical evidence shows that in a November 1977 private 
medical record, the Veteran was diagnosed with squamous cell 
carcinoma of the larynx and underwent a laryngectomy.  At that 
time, the record notes that the Veteran had a 12 to 14 year pack 
per day smoking history and that he worked in a chemical plant 
for four years with multiple toxic inhalant exposures.  He 
developed hoarseness at four to five years which was treated 
medically with relief for approximately one year.  

The Veteran believes that his diagnosed squamous cell carcinoma 
of the larynx was a result of exposure to herbicides while he was 
stationed in Guantanamo Bay, Cuba and Vieques Island, Puerto Rico 
during service.  He further contends that contaminated drinking 
water at Camp Lejeune, North Carolina, may have led to his larynx 
cancer.  The Veteran submitted a buddy statement attesting to the 
fact that the Veteran was aboard the USS Mountrail when he was 
deployed to Vieques Island, Puerto Rico in 1964 and 1965.  

Since the record shows and the Veteran does not dispute that he 
had no service in Vietnam, the presumption of exposure to 
herbicides does not apply.  Nevertheless, given the Veteran's 
statements and submitted literature, his claim was remanded in 
November 2007 to search for records that might corroborate his 
reported exposure to Agent Orange, or another similar herbicide.

According to a paper copy of an email VA correspondence, VA 
checked the Department of Defense (DoD) herbicide inventory and 
did not find any information relating to Agent Orange being 
tested, stored or used in Guantanamo Bay, Cuba.
An October 2009 paper copy of an email VA correspondence reflects 
that VA checked the DoD herbicide inventory and found that during 
1956 to 1957, there were multiple herbicide tests on Puerto Rico, 
mainly in the Southwestern part of the Island.  On February 12, 
1967, a test was conducted as Las Marias, located on the West 
Central part of the Island.  From August to December 1967 tests 
were conducted at Rio Grande, also known as El Yunque, located on 
the East Central part of the Island.  Additional testing occurred 
between 1963 and 1967 on small remote sites located at Mayaguez, 
Maricao, Guajataca, Guanica, Toro Negro, El Verde, and Jiminez.  
The Isla de Vieques, which is a small island off the East Coast 
of Puerto Rico is not on the DoD list of test sites and there is 
no record of use of tactical herbicides such as Agent Orange at 
that location.  All testing was done at remote sites, away from 
military personnel, and there is no presumption of exposure based 
solely on service in Puerto Rico.  

In a subsequent response from the Joint Services Records Research 
Center (JSRRC), they reviewed the 1964 ships revision and 1944-
1968 ships history for the USS Mountrail, which revealed that the 
ship conducted amphibious operations with the marines across the 
beaches of Onslow Beach, North Carolina and the Caribbean during 
Spring of 1964 and returned to Onslow Beach in late 1964.  
Histories do not document the incident as described by the 
Veteran.  They also reviewed the DoD report on herbicides used 
outside of Vietnam.  Herbicides were used in Las Mesas and La 
Jagua experimental areas at Mayaguez, PR 2/1956-6/1956; Guanica 
and Joyuda, PR, 6/1956-9/1956; Las Mesas and La Jagua, Mayaguez, 
Joyuda at Cabo Rojo, and Guanica Insular Forest at Guanica, PR 
9/1956-12/1956; and Las Mesas and La Jagua, Mayaguez, Guanica 
Beach, PR 7/1957-12/1957.  The report does not document Agent 
Orange use at Camp Garcia Det, Vieques Island, Puerto Rico.  The 
report also does not document Agent Orange use in Puerto Rico 
during the period January 1958 to March 1966.    

In this case, an extensive search of service department records 
and DoD records disclosed no record of exposure to herbicides for 
the Veteran.  Thus, his theory of exposure to herbicides while in 
Guantanamo Bay, Cuba, Vieques, Puerto Rico, and Camp Lejeune, 
North Carolina  remains unsubstantiated.

The Board notes that the Veteran has submitted articles that 
suggest that Vieques, Puerto Rico may have been used for testing 
Agent Orange prior to its use in Vietnam, and that the drinking 
water at Camp Lejeune might have been contaminated.  The Veteran 
has also submitted articles that the area controlled by the 
military has been found to be contaminated with various agents, 
including Agent Orange residuals in Puerto Rico.  However, the 
salient issue in this case is whether the Veteran was personally 
exposed to herbicides while serving in Vieques, Puerto Rico, 
Guantanamo Bay, Cuba, and whether he was personally exposed to 
other contaminates while stationed at Camp Lejuene.  In this 
case, neither the submitted articles nor the military records 
support such conclusions.  

Service treatment records shows that the Veteran was seen on a 
few occasions for complaints of sore throat and was diagnosed 
with tonsillitis and an upper respiratory infection.  His March 
1968 separation examination revealed that the Veteran's mouth and 
throat were evaluated as clinically normal.  Evidence of a 
chronic throat disorder is not supported by the service treatment 
records. 

Post service medical evidence shows that the Veteran was first 
diagnosed with carcinoma of the larynx in November 1977, more 
than 9 years after he was discharged from service.   A prolonged 
period without medical complaint can be considered, along with 
other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) [service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years after 
service].  

The Board further notes that at the time of diagnosis, the 
private medical records fail to record any comments or 
contentions by the Veteran that he was potentially exposed to 
herbicides during his military service or other contaminants.  
However, the private medical record from 1977 specifically 
documents that the Veteran reported a pack a day smoking habit 
for 14 or 15 years and that he had worked in a chemical plant for 
four years with multiple toxic inhalant exposure.  The Board 
finds that statements made at a time when the Veteran sought 
treatment in 1977, and where there is no financial incentive are 
of significant probative value.  It wasn't until the Veteran 
sought VA compensation in October 2002 that he related his 
previously diagnosed carcinoma of the larynx to his military 
service.   

Moreover, no medical professional has ever suggested that the 
Veteran's status post laryngectomy due to carcinoma of the larynx 
was related to his military service, and neither the Veteran nor 
his representative has not presented, identified, or even alluded 
to the existence of any such medical evidence or opinion.  In 
short, there is no competent evidence to support the claim.

In this case, the record is absent evidence of in-service 
incurrence of carcinoma of the larynx, evidence of carcinoma of 
the larynx within a year following service, evidence of 
continuity of symptomatology, and medical evidence of a nexus 
between service and carcinoma of the larynx.  The record is also 
absent credible evidence of in-service herbicide exposure. 

Under these circumstances, the Board concludes that the claim for 
service connection for status post laryngectomy due to carcinoma 
of the larynx, claimed as due to herbicide exposure, must be 
denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 
 

ORDER
 
Service connection for status post laryngectomy due to carcinoma 
of the larynx, claimed as due to herbicide exposure, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


